DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Election/Restrictions
	The instant claims include only claims 34 and 35.  Claim 35 is drawn to the cooker versions of the apparatus which have been restricted on 04/22/2020.  Applicant elected the water heater (figures 1-8) without traverse.  Therefore claim 35 is withdrawn from consideration as it is drawn to an apparatus which has been restricted without traverse.

Claim Objections
Claim 34 is objected to because of the following informalities:  the claim currently says "...without having to buy and insect the CR123A batteries..." it should read "...without having to buy and insert the CR123A batteries...".  Appropriate correction is required.
Further claim 34 is objected to because of the following informalities:  Numerous terms within the claim lack antecedent basis in the claim.
The following terms lack antecedent basis in the claim: the back, the feet, the body, and the heater.
 Appropriate correction is required

Drawings
handle with buttons allowing the handle to store away or retract must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically examiner asserts the specification and figures are not detailed enough to allow one skilled in the office to construct the apparatus as claimed.  Specifically applicant’s claim states that the apparatus can be plugged in or use a lithium-ION battery.  Later the claim discusses CR123A batteries (three specifically).  It’s unclear how the apparatus would function to allow 3 CR123A batteries to be able to provide 12 hours of heating.  Therefore one skilled in the art would not be enabled to construct the apparatus as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The claim contains numerous formalities which make it unclear what is or what is not considered part of the scope of the claim.  For example, the claim 34 claims four foldable portable legs and then later 
The claim also states, “one cool handles” making it unclear if applicant requires one handle or more. 
The claims also refer back to figures in numerous locations rendering it unclear as to what is or is not required within the scope of the claims.  Specifically when referring to the figures it’s unclear what applicant is intending to be considered from the figures to be included in the claim.
Applicant also later claims ‘welded handles’ it’s unclear if these are the same handles as the cool handles or in addition to the cool handles.
	For examination purposes examiner will interpret the claim as follows:
	An EJN Water heater comprising:
	a body having a stainless steel interior and an exterior which can be any color;
	said body having four legs, two handles, and a drain pipe to drain water;
	wherein said body is constructed of a plurality of walls such that the body is a rectangular prism in form;
	said body including an inlet to pour water into the body;
	a power cable and lithium-ION battery inlet;
	a back handle including a button to allow the handle to be stored away when not required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,293,583 to Chudgar in view of U.S. Design Patent #D701734 to Wagner et al. and U.S. Patent #6,550,102 to Liang.
	Chudgar discloses a water heater comprising (please note examiner asserts EJN does not define a particular term of the art and appears to only define a name for applicant’s specified water heater apparatus, therefore the term EJN is not being treated on its merits):
	a body (water heating tank (21))  having a stainless steel interior [column 5, line 35] and an exterior which can be any color (tank has an exterior as seen in figure 4, and inherently has some color);
	said body having a drain pipe to drain water (nozzle (61));
	wherein said body is constructed of a plurality of walls such that the body is a rectangular prism in form (see figure 4);

	a power cable and battery inlet ([column 6, lines 30-61] disclose the apparatus being connected to a battery or other power source, therefore examiner asserts both a power cable and a battery inlet are included as the apparatus must intake some form of electrical power to operate).
	However the apparatus of Chudgar fails to disclose the battery specifically being a Lithium-ion battery and the apparatus including a plurality of handles which a button can be pressed to allow the handles to be stored and four legs.
	With respect to the lithium-ion battery, Examiner asserts Chudgar discloses the apparatus being powered by a battery or other power source.  Further Official Notice is taken that lithium-ion batteries are a well-known rechargeable power component for supplying a replenishable electronic power to an apparatus. Therefore examiner asserts one skilled in the art at the time the invention was made would have found it obvious to include a lithium-ion battery as the power source as opposed to the car’s battery as such modification would allow an easily rechargeable power source that would also allow the apparatus to be portable while retaining the power supply which is a feature not easily accomplished if the power source was the car’s battery.
	With respect to the four legs, Wagner discloses an apparatus having a generally rectangular prism body including four legs (see figure 1) that can be stored away when not required (see figure 2).  One having ordinary skill in the art would recognize such modification allows the device which the legs are attached to be placed such that the body of the device is held off the ground however the legs can be folded inward such that the device in storage can fit within a smaller space.
	Therefore one skilled in the art at the time the invention as made would have found it obvious to modify the apparatus disclosed by Chudgar to include foldable legs such a more portable version of the apparatus can in use can be held off the ground if required/desired by the user.

Therefore examiner asserts one skilled in the art at the time the invention was made would have found it obvious to modify the Chudgar reference to include any number of handles as taught by Liang as such modification would allow a user a graspable interface to move the apparatus as desired while allowing said handle to be retracted into the apparatus when the use of the handle is not required.
	Therefore Chudgar in view of Wagner and Liang discloses the apparatus of claim 34.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649